The plaintiff in error, hereinafter called defendant, was convicted in the county court of Choctaw county of having the possession of a still, and was sentenced to serve 30 days in the county jail and to pay a fine of $50.
Judgment was entered on August 8, 1929, at which time an order of extension was made allowing 40 days to prepare and serve case-made but no extension of time within which to file the appeal in this court. Thereafter, on September 16, a further extension of time to make and serve case-made was entered, but no extension of time within which to file an appeal in this court. The appeal was lodged in this court on November 18, 1929, more than 60 days from the date the judgment was entered. Under the provisions of section 2808, Comp. St. 1921, an appeal from a conviction for a misdemeanor must be lodged in this court within 60 days from the time the judgment was entered, unless the court extended the time not exceeding 60 days additional. There having been no order of extension, this court does not acquire jurisdiction.
The appeal is dismissed.
DAVENPORT, P. J., and CHAPPELL, J., concur.